Citation Nr: 0428526	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 shows active service from December 
1985 to August 1990, and 25 years, 6 months and 26 days of 
prior active service. 

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Initially, the veteran requested a hearing at the RO before a 
Decision Review Officer.  In written correspondence received 
in September 2003, the veteran cancelled his hearing request.  
The veteran also requested a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  However, this 
request was subsequently cancelled by the veteran's 
representative on instructions from the veteran.  Thus, his 
hearing requests are deemed withdrawn.  See 38 C.F.R. 
§ 20.704 (2004).  

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  In May 2004 
the veteran submitted new evidence from the Florida Heart 
Group.  In summary, this evidence diagnoses the veteran with 
upper limit to mild concentric left ventricular hypertrophy.  
The record also reflects that this evidence was received 
subsequent to the RO's preparation of the September 2003 
supplemental statement of the case (SSOC) and was not 
accompanied by a signed waiver of RO consideration of that 
evidence.  Therefore, the case must be remanded to the RO in 
order to comply with Disabled American Veterans v. Secretary 
of Veterans Affairs.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
19.31 (appellant has the right to have that additional 
evidence reviewed by the RO in the first instance unless he 
waives such consideration in writing). 

Further, since there is new evidence that was not considered 
by the examiner at the last compensation examination in 
February 2002, the Board finds that the veteran must be given 
the benefit of a VA medical examination that takes into 
account all the medical evidence of record.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
hypertension since July 2004, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his hypertension at any VA 
Medical Center (VAMC) since February 
2003.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested, including 
but not limited to the treatment records 
at the VAMC where the veteran has been 
receiving recent treatment for his 
anxiety disorder.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2004).  The RO should also 
request or tell the veteran to provide 
any evidence in his possession that 
pertains to his claim.  Furthermore, the 
veteran should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the veteran should be 
scheduled for a VA examination, by and 
appropriate specialist, to identify his 
level of impairment resulting from the 
service-connected hypertension.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folder was reviewed 
prior to the examination.  All necessary 
tests and studies should be conducted in 
order to assess the current status of the 
service-connected hypertension.  
Following a review of the veteran's 
medical records and history, including 
but not limited to the May 2004 medical 
report from the Florida Heart Group, the 
examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected hypertension, as well 
as its relationship to any other current 
cardiovascular disorders.  In addition, 
the examiner should render a medical 
opinion as to which of the veteran's 
symptoms and functional/occupational 
impairment is attributable to the 
service-connected hypertension, as 
opposed to any nonservice-connected 
condition(s) including but not limited to 
any heart disorders.  If it is impossible 
to distinguish the symptomatology and/or 
functional or occupational impairment due 
to the nonservice-connected condition(s), 
the examiner must so indicate.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected hypertension has, if 
any, on his earning capacity.  The 
examiner should render an opinion as to 
whether this disability alone has caused 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report. 

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected 
hypertension, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2004).  The medical specialist(s) 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for Diagnostic Code 7101 
(hypertensive vascular disease) and 
Diagnostic Code 7007 (hypertensive heart 
disease).

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for an increased rating for hypertension, 
currently evaluated as 10 percent 
disabling.  In this regard, the RO should 
take into consideration the holdings in 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition), and Butts v. Brown, 
5 Vet. App. 532 (1993).  Furthermore, the 
RO's consideration of referring the 
service-connected disability for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



